Title: Abigail Adams 2d to Elizabeth Cranch, June 1782
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      My Dear Eliza
      Wedensday June 1782
     
     I have not heard a word from B— since Wedensday last. I want much to know how you all do. I wrote you last Saturday. Mrs. Quincy took my letter yesterday. Hope you have received it. You will not complain of my not writing you I bleive, my letters can give you little pleasure only as they are dictated by a heart that rearly loves you. My affection for you is an inducement for my writing you at this time more particularly. I have my friend been in company with many persons since I have been in town who were formerly acquainted with the gentleman that lately has resided in your family. Every one expresses great surprise at the event, these persons say that he is practicing upon Chesterfeilds plan, that he is the essence and quintessence of artfulness and fear he will in some way or other ingratiate himself into the good opinion of your self. You are not acquainted with his character they say. I have told them I have not a fear about the matter, that I think you are too well gaurded against art in aney shape and that you would despise the attempt, and detest the action. But my friend I dont know but a word by way of caution is nesesary. Perhaps you will laugh at me as I have at others who have made the supposition but I know your heart is at present uncommonly softened by affliction and should he learn your disposition and find a way to sooth your sorrows I will not answer for you, that you will not at least esteem him. His character and his conduct are not deserving the least degree of your friendship and I dare say you will discover it soon if you have not at present. I was told the other day that I could not see him and not become acquainted with him. I am determined to avoid the least degree of acquaintance if anything short of affrontery will answer his whole study, his dissimulation; our sex cannot be too carefull of the characters of the acquaintance we form.
     I passed the day yesterday with Mrs. Mason. She was pleasing and he as agreable as ever. His pappas family dined with us, Mr. Ben Mason and a sister of his. He was very particular in his enquireyes about Miss Cranch, whether she was married or like to be. I liked him better than ever I asure you. Indeed my Dear I answer many about you. “She is a lovely Girl, I was much pleased with her,” and the like questions from persons whose esteem is valluable. And those I have to answer you may suppose I ever join them in their opinion. Indeed I do. It would be at the expence of my sincerety was I to join otherwise. But I should not have said aney thing about these things as it is I beleive more agreable to persons to imajine these civil things said of them then to heare them, dont you think so. A lively imagination can embellish to their own satisfaction.—But your heart is too much affected to receive such a letter from aney one as this. I have wished much to hear from your pappa in the week past but the fates have denied me. I will hope he is better, may I not be disappointed. Adeiu till I hear of an opportunity of conveiyance to you.
     
      Wedensday evevening. I have this moment perused your postscript. It rearly gave me pleasure as I have not heard one word from you this week. The time has seemed long indeed. I pitty you my Dear. Your benevolence was hurt by being the messenger of an event that gave pain to a friend. Do let me hear from you and answer both of my letters. I intend to write Miss Betsy. My Love ever attends her and every one deserving it. Beleive me your friend.
      Thursday morning
      Written lengthwise in margin of first page: Have you wrote to Mr. Thaxter if you have not there is a vessel going for Amsterdam soon so I was told.
     
    